Citation Nr: 1410700	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  06-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for instability of the right knee.  

2.  Entitlement to a compensable disability evaluation for instability of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, continuing noncompensable evaluations for instability of each knee.  

In July 2012, the Veteran testified at a hearing before the undersigned at the RO in Waco, Texas.  A transcript of that hearing is associated with the record.  

In January 2013, this matter was previously before the Board.  At that time, the Board denied a claim for entitlement to an earlier effective date for a grant of service connection for gout of the right metatarsophalangeal joint of the hallux.  The Board also remanded the current increased rating claims and claims on the propriety of reduced ratings for each knee.  

In the January 2013 decision, the Board also clarified that although the Veteran is service-connected for a number of disabilities of the knees in addition to instability, he specifically limited his June 2010 notice of disagreement to the ratings assigned for instability of the knees.  As such, the Board only has jurisdiction over the disability evaluations assigned for instability.  

The Board notes that in the January 2013 decision it remanded the claims on the propriety of reduced ratings for each knee for a statement of the case (SOC).  The agency of original jurisdiction (AOJ) issued that SOC in June 2013.  The Veteran did not file a substantive appeal with the SOC.  As such, that matter is not before the Board.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional documents pertinent to the present appeal, in the form of additional VA medical records.  However, the AOJ has reviewed and considered the additional evidence, as documented in the 
September 2013 supplemental statement of the case.  


FINDINGS OF FACT

1. Since the December 3, 2008 claim for an increased rating, the Veteran's right knee does not show objective medical evidence of instability.  

2. Since the December 3, 2008 claim for an increased rating, the Veteran's left knee does not show objective medical evidence of instability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for right knee instability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5257 (2013).

2. The criteria for a compensable rating for left knee instability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5257 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 pre-rating letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, hearing testimony and lay statements from the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Indeed, during the July 2012 Board hearing, the Veteran reported that he only received treatment at the VA medical center (VAMC) in Temple.  Additionally, the Veteran received multiple VA examinations, which addressed the applicable rating criteria for the claimed disabilities.  

As previously noted, a transcript of the July 2012 Board hearing, along with various statements by the Veteran, are of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran clarified that he received treatment from the VAMC.  He also reported as to his contentions regarding knee instability, including symptoms and his use of knee braces for instability.  VA medical records are associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As will be further discussed in this decision, the Board remanded the Veteran's claim for additional records and a VA examination, which has been accomplished.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Pertinent to the current claims, in January 2013, the Board remanded for additional development, including (1) to obtain more current VA medical records and (2) to obtain a more current VA examination.  As noted in the September 2013 SSOC, the AOJ has obtained and considered more current VA medical records and obtained a new VA examination in August 2013.  

The Board notes that the Veteran has undergone multiple VA examinations, with the most recent one being in August 2013.  In regards to his VA examinations prior to August 2013, the Veteran has alleged that those VA examinations were inadequate for rating purposes.  However, the Board finds that all the examinations are adequate in order to evaluate the Veteran's service-connected bilateral knee disabilities, as each examination included an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims, in conjunction with the other medical evidence of record, and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Higher Ratings

The Veteran contends that compensable ratings are warranted for his instability of the right and left knees.  As previously noted, the Veteran only appealed the ratings for his bilateral knee instability, and not his other service connected knee disabilities.  As such, the ratings of the Veteran's instability of the knees are the only knee claims before the Board.  The Board notes, however, that the Veteran has a separate 20 percent rating for each knee for chondromalacia with gout arthritis and meniscus dysfunction with loose bodies under Diagnostic Code 5258 cartilage, semilunar, dislocated, for frequent episodes of "locking" pain and effusion into the joint (which was a reassignment from Diagnostic Code 5260). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The only rating criteria relevant to knee instability are from Diagnostic Code 5257.  Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe. 38 C.F.R. § 4.71a, 5257.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level. 38 C.F.R. § 4.68. A 60 percent rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third. 38 C.F.R. § 4.71a, 5162. Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent rating. 38 C.F.R. § 4.71a, 5163, 5164.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA medical providers have repeatedly found that the Veteran's knees do not objectively show instability.  A March 10, 2008 provider found no instability of the right knee.  A December 22, 2008 provider found no laxity to varus or valgus stress of the right knee.  

In January 2009, a VA examiner noted that the Veteran complained of worsened pain, weakness, instability, giving way and the use of a cane for stability.  The VA examiner found that on testing the Veteran's ligaments were normal and did not note instability.  The VA examiner further noted that all abnormalities were noted as addressed.

A March 13, 2009 provider found no right knee instability. An April 2009 provider found no increased laxity with varus/valgus stress test.  

An August 25, 2009 VA medical provider noted complaints of knee pain.  That day, the Veteran complained of a loose sensation in the left knee so that it gave way if he went upstairs and left knee pain that was greater than a loose sensation.  The provider found that the Veteran's primary complaint was chronic anterior knee pain and that he had mild degenerative changes with few focal symptoms medially, but that pain was out of proportion to objective findings.  

A February 25, 2010 VA medical record documented treatment for the knees by injection.  The Veteran reported use of a cane and right knee unloader brace, but that he still had episodes of buckling of the right knee.  The Veteran denied any new trauma since his August 2010 appointment.  The provider found no instability with varus/valgus testing and negative drawer testing.  

In April 2010, the Veteran underwent another VA examination.  He complained of pain, weakness, stiffness, deformity, instability or giving way, lack of endurance, effusion and episodes of dislocation or subluxation.  He reported that his knees felt weak and may give way at any time and that he used a cane and bilateral knee braces to help with his knees giving way.  The examiner found normal stability.

In an addendum, the April 2010 VA examiner changed the Veteran's diagnosis to bilateral chondromalacia, degenerative joint disease, gout arthritis with normal stability.  The VA examiner noted that the Veteran's McMurray's was related to meniscus degeneration, not instability and that locking might be related to partial loose meniscus.  Also, giving way may be related to degenerative joint disease and gout with weakness was due to deconditioning and obesity.  

A March 3, 2011 VA medical record noted that the Veteran had chronic, bilateral knee arthralgia and received bilateral knee injections as treatment.  On examination, the provider found that the knees had no instability.

A March 30, 2011 VA medical provider similarly noted that he was unable to detect knee instability on examination.  

In a June 10, 2011 record, the VA medical provider indicated that the Veteran denied any new falls, but reported having an unstable balance.  In a June 20, 2011 VA medical record, the provider found no gross instability of the knees.

January 27, 2012 and August 20, 2012 VA medical records document that the Veteran denied having fallen in the past 12 months.

A February 27, 2012 VA medical record documents that the Veteran received knee stabilizer sleeves.  

During his July 2012 Board hearing, the Veteran reported that VA records from 2007 showed that he had knee instability.  He also reported that he had been wearing his knee braces since 2007 or 2008.  He indicated that he had difficulty taking stairs because his knee gives way.  He further claimed that between 2008 and 2010 he had fallen about three times due to his knees, but that he also had numerous near falls.  He then indicated that with the braces he has more stability.  Essentially, before he was assigned his braces he would fall and even with the braces he had stability problems, with tripping and falling.  

In August 2013, the Veteran underwent another VA examination and received a diagnosis of bilateral osteoarthritis.  The VA examiner performed multiple joint stability tests and made normal findings for each test.  The VA examiner noted that the Veteran reported the use of brace(s) and cane(s) for stability, pain relief and ambulatory aid.  The VA examiner found that the Veteran's knee conditions did not impact his ability to work.  At that time, the Veteran reported that he did not believe that he weighed too much, but rather that VA scales were not accurately portraying his weight.

The August 2013 VA examiner indicated that a key predictor of knee pain osteoarthritis was obesity, with a direct correlation between the patient's weight and their self-reported pain levels.  The examiner found that the Veteran was obese.  As the Veteran does not believe the weight measurements by VA or the correlation between osteoarthritis knee pain and weight, the VA examiner determined that it was unlikely that his pain would improve significantly until he made changes in his diet and exercise habits and loses from 10 to 40 pounds.  The VA examiner further noted that the Veteran's pain and tenderness seemed to be due to quadriceps and patellar tendon enthesopathy (tendonitis) more than joint inflammation, which was at least exacerbated by chronic deconditioning.  The VA examiner recommended therapy of a guided exercise program and decreased use of the braces.

The August 2013 VA examiner further specifically found that there was no evidence of ligamentous laxity or knee instability on examination.  

Generally, the Veteran claims that he has bilateral knee instability, with buckling and weakness, and that he needs knee braces and a cane for stability.  In this regard, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit has held the Veteran is competent to report matters within his personal knowledge, to include the Veteran's own symptoms.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   However, the Board finds that such statements are not borne out by the objective evidence of record.  While the Veteran credibly believes that he has true instability of the knee due to ligamentous laxity, the medical experts have indicated that this is not the case.  The objective medical evidence of record fails to reveal symptoms of instability.  Specifically, as previously discussed, the medical evidence of record, to include several years of treatment and evaluation of the knee by VA medical providers and detailed findings by three VA examiners, shows that there is no objective instability of the knee.  The lay evidence is outweighed by the medical evidence.  The VA examiners have the expertise to identify true subluxation/lateral instability of the knee.  Thus, greater evidentiary weight is placed on the examination findings.

Although the Veteran has submitted copies of VA medical records, with his June 2010 notice of disagreement, in support of his claim.  The Board finds that such records are not fully supportive of the Veteran's contentions.  In the February 25, 2010 VA medical record, the provider noted that the Veteran would continue to use the brace and cane and was offered a walker to protect against buckling.  However, that provider found on physical examination of the Veteran that there was no instability with varus/valgus stressing and that drawer testing was negative for both knees.  The Veteran also submitted a copy of the April 2010 VA examination report, highlighting that the examiner noted a history of walking with a cane and knee braces to help with the knees giving way.  However, that notation was simply a report of the Veteran's claims.  As previously noted, the April 2010 VA examiner actually found, following physical examination that the Veteran had "normal stability".  Additionally, to the extent that the Veteran points out that the May 2006 VA examiner had found knee instability, the Board notes that the May 2006 VA examination occurred prior to the current appeal period and as such that finding is not relevant to the current claim.  

The Board also points out that, as a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, the Veteran's lay assertions are not considered more persuasive than the findings of a qualified medical professional, to include the VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Court has held that, although a layperson is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the instant case, a finding of instability is a complicated matter.  For example, the Veteran contends that he has knee weakness as part of his claimed instability.  However, the April 2010 VA examiner found that the Veteran's gout with weakness was due to the Veteran's deconditioning and obesity, not the service connected knee disabilities and indeed specifically found no instability.  Furthermore, as pointed out by the August 2013 VA examiner, the Veteran has disagreed with the medical principal of the key predictor of knee pain, demonstrating a lack of medical knowledge.  Also, although the Veteran reported use of knee braces for stability, his VA medical providers and VA examiners found no instability, and the August 2013 VA examiner actually recommended that the Veteran use the braces less.

The objective testing by VA medical professionals found that the Veteran does not have knee instability.  Similarly, the multiple VA examiners also found no instability of the knees.  

The Board finds that the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  In the current matter, those medical providers and VA examiners have repeatedly found that the Veteran did not have instability of either knee as contemplated under the rating criteria.  As such, the Board finds that the evidence does not support providing the Veteran a compensable evaluation for instability of either the right or left knee.  

Additionally, staged ratings for the Veteran's disabilities are not warranted as his symptomatology has remained stable throughout the appeal period. See Fenderson, Hart, supra (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the first Thun element is not satisfied here.  The Board first notes that the Veteran's knees are each also separately rated under Diagnostic Code 5258, which contemplates dislocated semilunar cartilage, with frequent episodes of "locking", pain and effusion into the joint.  The only question before the Board is regarding the Veteran's knee instability symptomatology.  That symptomatology is fully addressed by the rating criteria under which such disability is rated, as the rating criteria addresses the severity of any instability found.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected knee instability.  Furthermore, as previously noted, the Board finds that the Veteran does not have instability of either knee.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Thus, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran does not have true subluxation or lateral instability of the knees, and the August 2013 VA examiner found that the Veteran's knee conditions did not impact his ability to work.  The Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


For the foregoing reasons, the Board finds that a compensable rating for instability of the right or left knees should be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A compensable rating for right knee instability is denied.  

A compensable rating for left knee instability is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


